DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/21 has been acknowledged and entered. Claims 27-36 are pending in the application.

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 03/11/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests an optical connector device of the claimed invention.

Specification
4.	Applicants’ cooperation is requested in correcting any errors of which applicants may become aware in the specification.


Reasons for Allowance
5.	Claims 27-36 are allowed.
6.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 27. Specifically, the prior art fails to disclose a connector comprising two connector portions each including a latch with a proximal end, wherein the proximal end of the latch is pivotable in an upward direction away from the connector portions; and a boot including slots for the proximal ends of each latch mounted to the connector portions, the boot movable longitudinally relative to the connector portions; wherein the boot causes unlatching of the latch as the boot is moved away from the connector portions, in combination with other recited limitations in the claim.  
Claims 28-30 depend from claim 27. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 31. Specifically, the prior art fails to disclose a connector comprising two LC connector portions each including a front housing mounted to the ferrule assembly to form a front of the connector portion, and including a latch, each latch including a distal end, and a proximal end, wherein the latch is pivotable about an intermediate connection portion, wherein the distal end includes a shoulder for mating with a latching shoulder of an adapter; a holder for holding the connector portions, the holder including a rearwardly projecting crimp support; and a boot mounted to the holder, the boot movable longitudinally relative to the holder and the connector portions, wherein the boot engages the proximal ends of the latch and causes the 
Claims 32-35 depend from claim 31. 
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 36. Specifically, the prior art fails to disclose a connector comprising two connector portions each including a front housing mounted to the ferrule assembly to form a front of the connector portion, and including a latch, each latch including a distal end, and a proximal end, wherein the latch is pivotable about an intermediate connection portion, wherein the distal end includes a shoulder for mating with a latching shoulder of an adapter; a holder for holding the connector portions, the holder including side slots, the connector portions mounted to the holder by moving laterally to the side slots, the holder including a rearwardly projecting crimp support; and a boot mounted to the holder, the boot movable longitudinally relative to the holder and the connector portions, wherein the boot engages the proximal ends of the latch and causes the distal ends of the latch to pivot toward the ferrule of each connector portion as the boot is moved away from the connector portion, wherein the boot includes slots on both sides of the boot for receiving the proximal ends of the latches, as the connector portions are rotated to change polarity without rotating the boot, and wherein the boot includes ramps for unlatching the latches when the boot is pulled axially away from the connector portions, in combination with other recited limitations in the claim.  


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you .

/JENNIFER DOAN/Primary Examiner, Art Unit 2883